AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON MAY 24, 2013 REGISTRATION NO. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NICOLET BANKSHARES, INC. (Exact name of registrant as specified in its charter) WISCONSIN 47-0871001 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 111North Washington Street Green Bay, Wisconsin54301 (920) 430-1400 (Address, including zip code and telephone number, including area code, of registrant’s principal executive offices) Nicolet Bankshares, Inc. 2002 Stock Incentive Plan (Full title of plan) Ann K. Lawson Chief Financial Officer Nicolet Bankshares, Inc. 111North Washington Street
